UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-2252



ALEHUBEL TESHOME,

                                                           Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-378-084)


Submitted:   October 29, 2003           Decided:     December 15, 2003


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mikre-Michael Ayelle, Arlington, Virginia, for Petitioner. Peter
D. Keisler, Assistant United Attorney General, Emily Radford,
Assistant Director, Office of Immigration Litigation, Mark B.
Stern, Alisa B. Klein, Appellate Staff, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Alehubel Teshome, a native and citizen of Ethiopia, petitions

for review of an order of the Board of Immigration Appeals (Board).

The order denied his motion to reconsider the Board’s dismissal of

his   appeal   from       the   Immigration    Judge’s    order   denying     his

applications for asylum and withholding of deportation.                We have

reviewed the record and the Board’s order and find that the Board

did   not   abuse   its    discretion   in    denying    Teshome’s   motion    to

reconsider. See 8 C.F.R. § 1003.2(a) (2003). Accordingly, we deny

the petition for review on the reasoning of the Board.               See In re:

Teshome, No. A72-378-084 (BIA Oct. 3, 2002). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              PETITION DENIED




                                        2